Mr. Justice Phillips delivered the opinion of the court: Appellants contend that the facts in this case do not bring it within the rule laid down in Geer v. Goudy, 174 Ill. 514, and former decisions of this court, with reference to the enforcement of parol agreements for the conveyance of real estate as between father and son, and here, as in that case, the enforcement of the supposed parol contract should not have been decreed. In that case we said (p. 521): “Equity will not enforce the promise of a gift of land by the father to the sonj unless the promise has not only been acted upon by taking possession of the land, but also by the expenditure of money and the making of valuable and permanent improvements with the knowledge and consent of the promisor;” and that “mere declarations made by the promisor or donor to third persons do not constitute such clear, definite and unequivocal testimony,”—citing authorities. In that case the proof showed that all the improvements made on the premises were paid for by the father. Here the improvements were, paid for by the son. He it was who purchased the lots originally. The proof shows the transaction was not a gratuity from father to son, but a business agreement for value. That a re-conveyance of lot 22 was intended to be made is manifest from the evidence in this record. Under the facts, a plea of the Statute of Limitations interposed by parties out of possession, and adversely to whom and those in privity with whom appellee held, has nothing on which to rest. The decree of the circuit court of Vermilion county was right, and its judg'ment is affirmed. Decree affirmed.